12-4403-pr
Castellano v. Murphy


                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                            SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 16th day of October, two thousand thirteen.

PRESENT: REENA RAGGI,
           CHRISTOPHER F. DRONEY,
                      Circuit Judges,
           JOHN F. KEENAN,
                      District Judge.*
_____________________________________

JOSEPH JAMES CASTELLANO,
               Plaintiff-Appellant,

                v.                                              12-4403-pr

PETER J. MURPHY, et al.,
                 Defendants-Appellees.
_____________________________________

FOR APPELLANT:                     Joseph James Castellano, pro se, Newtown, Connecticut.

FOR APPELLEES:                     Matthew Beizer, Office of the Attorney General, State of
                                   Connecticut, Hartford, Connecticut.


*
 Judge John F. Keenan, of the United States District Court for the Southern District of New
York, sitting by designation.
       Appeal from a judgment of the United States District Court for the District of

Connecticut (Stefan R. Underhill, Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court entered on November 1, 2012, is

AFFIRMED.

       Pro se plaintiff Joseph James Castellano appeals from an award of summary judgment

in favor of defendants based on his 42 U.S.C. § 1983 action. We review orders granting

summary judgment de novo, resolving all ambiguities and drawing all inferences in favor of

the nonmovant, and we will affirm only if the record reveals no genuine dispute of material

fact. See Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48

(1986); Nagle v. Marron, 663 F.3d 100, 104–05 (2d Cir. 2011). We assume the parties’

familiarity with the underlying facts, the procedural history of the case, and the issues on

appeal.

       Here, an independent review of the record and relevant case law reveals that the

district court properly dismissed Castellano’s claims. We affirm for substantially the same

reasons stated by the district court in its thorough September 21, 2012 decision.

       We have considered all of Castellano’s arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                          FOR THE COURT:
                                          Catherine O’Hagan Wolfe, Clerk of Court




                                             2